Name: Commission Regulation (EEC) No 2202/86 of 14 July 1986 fixing production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 7. 86 Official Journal of the European Communities No L 191 /7 COMMISSION REGULATION (EEC) No 2202/86 of 14 July 1986 fixing production refunds in the cereals and rice sectors shall be that fixed for wheat starch , where applicable adjusted by the coefficients listed in the Annex to Regula ­ tion (EEC) No 2169/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The production refunds payable in the cereals and rice sectors in accordance with Regulation (EEC) No 1009/86 and calculated in accordance with Regulation (EEC) No 2169/86 shall be as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization for the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), and in particular Article 6 thereof, Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the cereals and rice sectors (4) provides that the production refund shall be fixed on a quarterly basis using the dif ­ ference between the intervention price for maize appli ­ cable in the first month of the period in question and the cif price used for calculation of the maize import levy, multiplied by a coefficient of 1,6 ; whereas the same Article provides for the possibility of altering the calcu ­ lated refund in the event of significant movements in the prices of maize and wheat ; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas it is necessary, during the transitional period established by Title II of Regulation (EEC) No 1009/86, to fix separate production refunds for maize and potato starch, wheat starch and rice starch ; whereas Article 1 0 of Regulation (EEC) No 2169/86 provides that the refund payable in the absence of proof of origin of the starch ECU/tonne (i) for maize starch and products derived from maize starch : 53,84 ; (ii) for rice starch and products derived from rice starch : 51,44 ; (iii) for wheat starch and products derived from wheat starch : 49,84 ; (iv) for potato starch and products derived from potato starch : 53,84. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . (3) OJ No L 94, 9 . 4 . 1986, p. 6 . 4) OJ No L 189, 11 . 7 . 1986, p. 12 .